EXHIBIT 10.1

 

PEPSIAMERICAS, INC.

 

DEBT SECURITIES

 

UNDERWRITING AGREEMENT

 

January 5, 2005

 

Banc of America Securities LLC

Citigroup Global Markets Inc.

J.P. Morgan Securities Inc.

Wachovia Capital Markets, LLC

BNP Paribas Securities Corp.

Wells Fargo Securities, LLC

Loop Capital Markets, LLC

 

c/o Banc of America Securities LLC

214 North Tryon Street

Hearst Tower

Charlotte, North Carolina 28255

 

Ladies and Gentlemen:

 


1.             INTRODUCTORY.  PEPSIAMERICAS, INC., A DELAWARE CORPORATION
(“COMPANY”), PROPOSES TO ISSUE AND SELL FROM TIME TO TIME CERTAIN OF ITS DEBT
SECURITIES REGISTERED UNDER THE REGISTRATION STATEMENT REFERRED TO IN SECTION
2(A) (“REGISTERED SECURITIES”).  THE REGISTERED SECURITIES WILL BE ISSUED UNDER
AN INDENTURE, DATED AS OF AUGUST 15, 2003 (AS AMENDED OR SUPPLEMENTED WITH
RESPECT TO SUCH REGISTERED SECURITIES, THE “INDENTURE”), BETWEEN THE COMPANY AND
WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE, IN ONE OR MORE SERIES, WHICH
SERIES MAY VARY AS TO INTEREST RATES, MATURITIES, REDEMPTION PROVISIONS, SELLING
PRICES AND OTHER TERMS, WITH ALL SUCH TERMS FOR ANY PARTICULAR SERIES OF THE
REGISTERED SECURITIES BEING DETERMINED AT THE TIME OF SALE.  PARTICULAR SERIES
OF THE REGISTERED SECURITIES WILL BE SOLD PURSUANT TO A TERMS AGREEMENT REFERRED
TO IN SECTION 3 FOR RESALE IN ACCORDANCE WITH TERMS OF OFFERING DETERMINED AT
THE TIME OF SALE.


 

The Registered Securities involved in the applicable offering are hereinafter
referred to as the “Securities.”  The firm or firms which agree to purchase the
Securities in the applicable Terms Agreement are hereinafter referred to as the
“Underwriters” of such Securities, and the representative(s) of the
Underwriters, if any, specified in such Terms Agreement are hereinafter referred
to as the “Representatives”; provided, however, that if such Terms Agreement
does not specify any representative of the Underwriters, the term
“Representatives,” as used in this Agreement (other than in Sections 2(b), 5(b)
and 6 and the second sentence of Section 3), shall mean the Underwriters.

 


2.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
REPRESENTS AND WARRANTS TO, AND AGREES WITH, EACH UNDERWRITER ON THE DATE
HEREOF, THE DATE OF THE APPLICABLE

 

--------------------------------------------------------------------------------


 


TERMS AGREEMENT AND THE CLOSING DATE REFERRED TO IN SECTION 3 (EACH, A
“REPRESENTATION DATE”) THAT:

 


(A)           A REGISTRATION STATEMENT ON FORM S-3 (NO. 333-108164), INCLUDING A
PROSPECTUS CONTAINED IN THE REGISTRATION STATEMENT RELATING TO THE REGISTERED
SECURITIES, HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION
(“COMMISSION”) AND SUCH REGISTRATION STATEMENT HAS BECOME EFFECTIVE.  SUCH
REGISTRATION STATEMENT, INCLUDING THE PROSPECTUS CONSTITUTING PART OF SUCH
REGISTRATION STATEMENT AND ALL INFORMATION INCORPORATED THEREIN BY REFERENCE, IN
THE FORM AND AT THE TIME SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO PRIOR TO THE EXECUTION OF THE APPLICABLE TERMS AGREEMENT
BECAME EFFECTIVE, IS HEREINAFTER REFERRED TO AS THE “REGISTRATION STATEMENT,”
AND THE FINAL PROSPECTUS AND PROSPECTUS SUPPLEMENT REFLECTING THE TERMS OF THE
SECURITIES AND THE TERMS OF OFFERING THEREOF, INCLUDING ALL INFORMATION
INCORPORATED THEREIN BY REFERENCE, IN THE FORM AND AT THE TIME SUCH PROSPECTUS
AND PROSPECTUS SUPPLEMENT WERE FIRST FURNISHED TO THE UNDERWRITERS FOR USE IN
CONNECTION WITH THE OFFERING OF SUCH SECURITIES, ARE HEREINAFTER COLLECTIVELY
REFERRED TO AS THE “PROSPECTUS.”


 

All references in this Agreement to financial statements and schedules and other
information which is “in” or “disclosed”, “contained”, “included” or “stated”
(or other references of like import) in the Registration Statement, Prospectus
or preliminary prospectus shall be deemed to include all such financial
statements and schedules and other information which is incorporated by
reference in the Registration Statement at the time it or any post-effective
amendment prior to the execution of the applicable Terms Agreement became
effective or in the Prospectus or preliminary prospectus at the time of the
execution of the applicable Terms Agreement, as the case may be; and all
references in this Agreement to amendments or supplements to the Registration
Statement, Prospectus or preliminary prospectus shall be deemed to include the
filing of any document under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), which is incorporated by reference in the Registration
Statement, the Prospectus or the preliminary prospectus after the execution of
the applicable Terms Agreement.

 


(B)           ON EACH EFFECTIVE DATE OF THE REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT THERETO AND EACH REPRESENTATION DATE, SUCH REGISTRATION
STATEMENT AND EACH POST-EFFECTIVE AMENDMENT THERETO CONFORMED, CONFORMS AND WILL
CONFORM IN ALL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS
AMENDED (“ACT”), THE EXCHANGE ACT, THE TRUST INDENTURE ACT OF 1939, AS AMENDED
(“TRUST INDENTURE ACT”), AND THE RULES AND REGULATIONS OF THE COMMISSION (“RULES
AND REGULATIONS”) AND DID NOT, DOES NOT AND WILL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.  ON
THE DATE OF EACH TERMS AGREEMENT AND THE CLOSING DATE RELATED THERETO, THE
PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO CONFORMS AND WILL CONFORM IN
ALL RESPECTS TO THE REQUIREMENTS OF THE ACT, THE TRUST INDENTURE ACT AND THE
RULES AND REGULATIONS AND DOES NOT AND WILL NOT INCLUDE ANY UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE
THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  NO REPRESENTATION, WARRANTY OR AGREEMENT IS MADE BY THE
COMPANY AS TO ANY WRITTEN INFORMATION FURNISHED TO THE COMPANY BY ANY
UNDERWRITER THROUGH THE REPRESENTATIVES, IF ANY, SPECIFICALLY FOR USE IN THE
REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO AND THE
PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT THERETO.

 

2

--------------------------------------------------------------------------------


 


(C)           THE CONSOLIDATED HISTORICAL FINANCIAL STATEMENTS, TOGETHER WITH
THE RELATED NOTES THERETO, SET FORTH OR INCORPORATED BY REFERENCE IN THE
REGISTRATION STATEMENT OR THE PROSPECTUS COMPLY AS TO FORM IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF REGULATION S-X UNDER THE ACT APPLICABLE TO
REGISTRATION STATEMENTS ON FORM S-3 UNDER THE ACT.  SUCH HISTORICAL FINANCIAL
STATEMENTS FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE
COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AT THE RESPECTIVE DATES INDICATED AND
THE RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES FOR THE RESPECTIVE PERIODS INDICATED, IN EACH CASE IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”) CONSISTENTLY APPLIED
THROUGHOUT SUCH PERIODS.  THE OTHER HISTORICAL FINANCIAL INFORMATION AND DATA
INCLUDED IN THE PROSPECTUS IS, IN ALL MATERIAL RESPECTS, ACCURATELY PRESENTED
AND TRUE AND CORRECT.  NEITHER CONSOLIDATED PRO FORMA FINANCIAL INFORMATION OF
THE COMPANY NOR HISTORICAL FINANCIAL STATEMENTS OF ANY ENTITY OTHER THAN THE
COMPANY ARE REQUIRED UNDER THE ACT OR THE RULES AND REGULATIONS TO BE INCLUDED
IN THE REGISTRATION STATEMENT OR THE PROSPECTUS.


 


3.             PURCHASE AND OFFERING OF SECURITIES.  THE OBLIGATION OF THE
UNDERWRITERS TO PURCHASE THE SECURITIES WILL BE EVIDENCED BY AN EXCHANGE OF A
TERMS AGREEMENT SUBSTANTIALLY IN THE FORM OF ANNEX I ATTACHED HERETO (“TERMS
AGREEMENT”) AT THE TIME THE COMPANY DETERMINES TO SELL THE SECURITIES.  THE
TERMS AGREEMENT WILL INCORPORATE BY REFERENCE THE PROVISIONS OF THIS AGREEMENT,
EXCEPT AS OTHERWISE PROVIDED THEREIN, AND WILL SPECIFY THE FIRM OR FIRMS WHICH
WILL BE UNDERWRITERS, THE NAMES OF ANY REPRESENTATIVES, THE PRINCIPAL AMOUNT TO
BE PURCHASED BY EACH UNDERWRITER, THE INITIAL PUBLIC OFFERING PRICE, IF ANY, AND
THE PURCHASE PRICE TO BE PAID BY THE UNDERWRITERS APPLICABLE TO THE SECURITIES
AND THE TERMS OF THE SECURITIES NOT ALREADY SPECIFIED IN THE INDENTURE,
INCLUDING, BUT NOT LIMITED TO, INTEREST RATE, MATURITY, ANY REDEMPTION
PROVISIONS AND ANY SINKING FUND REQUIREMENTS AND WHETHER ANY OF THE SECURITIES
MAY BE SOLD TO INSTITUTIONAL INVESTORS PURSUANT TO DELAYED DELIVERY CONTRACTS
(AS DEFINED BELOW).  THE TERMS AGREEMENT WILL ALSO SPECIFY THE TIME AND DATE OF
DELIVERY AND PAYMENT (SUCH TIME AND DATE BEING HEREINAFTER AND IN THE TERMS
AGREEMENT REFERRED TO AS THE “CLOSING DATE”), THE PLACE OF DELIVERY AND PAYMENT
AND ANY DETAILS OF THE TERMS OF OFFERING THAT SHOULD BE REFLECTED IN THE
PROSPECTUS RELATING TO THE OFFERING OF THE SECURITIES.  THE OBLIGATIONS OF THE
UNDERWRITERS TO PURCHASE THE SECURITIES WILL BE SEVERAL AND NOT JOINT.  IT IS
UNDERSTOOD THAT THE UNDERWRITERS PROPOSE TO OFFER THE SECURITIES FOR SALE AS SET
FORTH IN THE PROSPECTUS.  THE SECURITIES DELIVERED TO THE UNDERWRITERS ON THE
CLOSING DATE WILL BE IN FULLY REGISTERED DEFINITIVE OR BOOK-ENTRY FORM, AS
SPECIFIED IN THE APPLICABLE TERMS AGREEMENT, AND BE IN SUCH DENOMINATIONS AND
REGISTERED IN SUCH NAMES AS THE UNDERWRITERS MAY REQUEST.


 

If the Terms Agreement provides for sales of Securities pursuant to delayed
delivery contracts, the Company authorizes the Underwriters to solicit offers to
purchase Securities pursuant to delayed delivery contracts substantially in the
form of Annex II attached hereto (“Delayed Delivery Contracts”) with such
changes therein as the Company may authorize or approve.  Delayed Delivery
Contracts are to be made only with institutional investors, including commercial
and savings banks, insurance companies, pension funds, investment companies and
educational and charitable institutions.  On the Closing Date the Company will
pay, as compensation, to the Representatives for the accounts of the
Underwriters, the fee set forth in such Terms Agreement in respect of the
principal amount of Securities to be sold pursuant to Delayed Delivery Contracts
(“Contract Securities”).  The Underwriters will not have any responsibility in
respect of the validity or the performance of Delayed Delivery Contracts.  If
the Company executes and delivers Delayed Delivery Contracts, the Contract
Securities will be

 

3

--------------------------------------------------------------------------------


 

deducted from the Securities to be purchased by the several Underwriters and the
aggregate principal amount of Securities to be purchased by each Underwriter
will be reduced pro rata in proportion to the principal amount of Securities set
forth opposite each Underwriter’s name in such Terms Agreement, except to the
extent that the Representatives determine that such reduction shall be otherwise
than pro rata and so advise the Company.  The Company will advise the
Representatives not later than the business day prior to the Closing Date of the
principal amount of Contract Securities.

 


4.             CERTAIN AGREEMENTS OF THE COMPANY.  THE COMPANY AGREES WITH THE
SEVERAL UNDERWRITERS THAT IT WILL FURNISH TO SIDLEY AUSTIN BROWN & WOOD LLP,
COUNSEL FOR THE UNDERWRITERS, ONE CONFORMED COPY OF THE REGISTRATION STATEMENT,
INCLUDING ALL EXHIBITS, IN THE FORM IT BECAME EFFECTIVE AND OF ALL
POST-EFFECTIVE AMENDMENTS THERETO AND THAT, IN CONNECTION WITH EACH OFFERING OF
SECURITIES:


 


(A)           THE COMPANY WILL FILE THE PROSPECTUS WITH THE COMMISSION PURSUANT
TO AND IN ACCORDANCE WITH RULE 424(B) NOT LATER THAN THE SECOND BUSINESS DAY
FOLLOWING THE EXECUTION AND DELIVERY OF THE TERMS AGREEMENT.


 


(B)           THE COMPANY WILL ADVISE THE REPRESENTATIVES PROMPTLY OF ANY
PROPOSAL TO AMEND OR SUPPLEMENT THE REGISTRATION STATEMENT OR THE PROSPECTUS AND
WILL AFFORD THE REPRESENTATIVES A REASONABLE OPPORTUNITY TO COMMENT ON ANY SUCH
PROPOSED AMENDMENT OR SUPPLEMENT; AND THE COMPANY WILL ALSO ADVISE THE
REPRESENTATIVES PROMPTLY OF THE FILING OF ANY SUCH AMENDMENT OR SUPPLEMENT AND
OF THE INSTITUTION BY THE COMMISSION OF ANY STOP ORDER PROCEEDINGS IN RESPECT OF
THE REGISTRATION STATEMENT OR OF ANY PART THEREOF AND WILL USE ITS BEST EFFORTS
TO PREVENT THE ISSUANCE OF ANY SUCH STOP ORDER AND TO OBTAIN AS SOON AS POSSIBLE
ITS LIFTING, IF ISSUED.


 


(C)           IF, AT ANY TIME WHEN A PROSPECTUS RELATING TO THE SECURITIES IS
REQUIRED TO BE DELIVERED UNDER THE ACT, ANY EVENT OCCURS AS A RESULT OF WHICH
THE REGISTRATION STATEMENT OR THE PROSPECTUS AS THEN AMENDED OR SUPPLEMENTED
WOULD INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR IF IT IS NECESSARY
AT ANY TIME TO AMEND THE REGISTRATION STATEMENT OR THE PROSPECTUS TO COMPLY WITH
THE ACT OR THE RULES AND REGULATIONS, THE COMPANY PROMPTLY WILL PREPARE AND FILE
WITH THE COMMISSION AN AMENDMENT OR SUPPLEMENT WHICH WILL CORRECT SUCH STATEMENT
OR OMISSION OR AN AMENDMENT WHICH WILL EFFECT SUCH COMPLIANCE.  NEITHER THE
REPRESENTATIVES’ CONSENT TO, NOR THE UNDERWRITERS’ DELIVERY OF, ANY SUCH
AMENDMENT OR SUPPLEMENT SHALL CONSTITUTE A WAIVER OF ANY OF THE CONDITIONS SET
FORTH IN SECTION 5.


 


(D)           THE COMPANY WILL TIMELY FILE SUCH REPORTS PURSUANT TO THE EXCHANGE
ACT AS ARE NECESSARY IN ORDER TO MAKE GENERALLY AVAILABLE TO ITS SECURITYHOLDERS
AS SOON AS PRACTICABLE AN EARNINGS STATEMENT FOR THE PURPOSES OF, AND TO PROVIDE
THE BENEFITS CONTEMPLATED BY, THE LAST PARAGRAPH OF SECTION 11(A) OF THE ACT.


 


(E)           THE COMPANY WILL FURNISH TO THE REPRESENTATIVES COPIES OF THE
REGISTRATION STATEMENT, INCLUDING ALL EXHIBITS, ANY RELATED PRELIMINARY
PROSPECTUS, ANY RELATED

 

4

--------------------------------------------------------------------------------


 


PRELIMINARY PROSPECTUS SUPPLEMENT, THE PROSPECTUS AND ALL AMENDMENTS AND
SUPPLEMENTS TO SUCH DOCUMENTS, IN EACH CASE AS SOON AS AVAILABLE AND IN SUCH
QUANTITIES AS ARE REASONABLY REQUESTED.


 


(F)            THE COMPANY WILL ARRANGE FOR THE QUALIFICATION OF THE SECURITIES
FOR SALE AND THE DETERMINATION OF THEIR ELIGIBILITY FOR INVESTMENT UNDER THE
LAWS OF SUCH JURISDICTIONS AS THE REPRESENTATIVES SHALL REASONABLY DESIGNATE AND
WILL CONTINUE SUCH QUALIFICATIONS IN EFFECT SO LONG AS REQUIRED FOR THE
DISTRIBUTION OF THE SECURITIES; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
OBLIGATED TO FILE ANY GENERAL CONSENT TO SERVICE OF PROCESS OR TO QUALIFY AS A
FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT IS NOT SO QUALIFIED.


 


(G)           DURING THE PERIOD OF FIVE YEARS AFTER THE DATE OF ANY TERMS
AGREEMENT, THE COMPANY WILL FURNISH TO THE REPRESENTATIVES AND, UPON REQUEST, TO
EACH OF THE OTHER UNDERWRITERS, IF ANY, AS SOON AS PRACTICABLE AFTER THE END OF
EACH FISCAL YEAR, A COPY OF ITS ANNUAL REPORT TO STOCKHOLDERS FOR SUCH YEAR; AND
THE COMPANY WILL FURNISH TO THE REPRESENTATIVES (I) AS SOON AS AVAILABLE, A COPY
OF EACH REPORT ON FORM 10-K OR 10-Q OR DEFINITIVE PROXY STATEMENT OF THE COMPANY
FILED WITH THE COMMISSION UNDER THE EXCHANGE ACT, OR MAILED TO STOCKHOLDERS, AND
(II) FROM TIME TO TIME, SUCH OTHER INFORMATION CONCERNING THE COMPANY AS THE
REPRESENTATIVES MAY REASONABLY REQUEST.


 


(H)           THE COMPANY WILL PAY ALL EXPENSES INCIDENT TO THE PERFORMANCE OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH TERMS AGREEMENT AND WILL REIMBURSE
THE UNDERWRITERS FOR ANY EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL)
INCURRED BY THEM IN CONNECTION WITH QUALIFICATION OF THE REGISTERED SECURITIES
FOR SALE UNDER THE LAWS OF SUCH JURISDICTIONS AS THE REPRESENTATIVES MAY
REASONABLY DESIGNATE AND THE PRINTING OF MEMORANDA RELATING THERETO, FOR ANY
FEES CHARGED BY INVESTMENT RATING AGENCIES FOR THE RATING OF THE SECURITIES AND
FOR EXPENSES INCURRED IN DISTRIBUTING THE PROSPECTUS, ANY PRELIMINARY
PROSPECTUSES AND ANY PRELIMINARY PROSPECTUS SUPPLEMENTS TO UNDERWRITERS.


 


(I)            FOR A PERIOD BEGINNING AT THE TIME OF EXECUTION OF THE TERMS
AGREEMENT AND ENDING ONE BUSINESS DAY AFTER THE CLOSING DATE, THE COMPANY WILL
NOT, WITHOUT THE PRIOR CONSENT OF THE REPRESENTATIVES, OFFER, SELL, CONTRACT TO
SELL OR OTHERWISE DISPOSE OF ANY PUBLICLY SOLD (INCLUDING PURSUANT TO RULE 144A
OF THE ACT) UNITED STATES DOLLAR-DENOMINATED DEBT SECURITIES ISSUED OR
GUARANTEED BY THE COMPANY AND HAVING A MATURITY OF MORE THAN ONE YEAR FROM THE
DATE OF ISSUE.


 


5.             CONDITIONS OF THE OBLIGATIONS OF THE UNDERWRITERS.  THE
OBLIGATIONS OF THE SEVERAL UNDERWRITERS TO PURCHASE AND PAY FOR THE SECURITIES
THAT ARE THE SUBJECT OF THE APPLICABLE TERMS AGREEMENT WILL BE SUBJECT TO THE
ACCURACY OF THE REPRESENTATIONS AND WARRANTIES ON THE PART OF THE COMPANY HEREIN
ON THE DATE HEREOF AND AT THE TIME OF EXECUTION OF SUCH TERMS AGREEMENT AND ON
THE CLOSING DATE, TO THE ACCURACY OF THE STATEMENTS OF COMPANY OFFICERS MADE
PURSUANT TO THE PROVISIONS HEREOF, TO THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS HEREUNDER AND TO THE FOLLOWING ADDITIONAL CONDITIONS PRECEDENT:


 


(A)           THE PROSPECTUS SHALL HAVE BEEN FILED WITH THE COMMISSION IN
ACCORDANCE WITH THE RULES AND REGULATIONS AND SECTION 4(A) OF THIS AGREEMENT. 
THE REGISTRATION STATEMENT SHALL HAVE BECOME EFFECTIVE UNDER THE ACT AND NO STOP
ORDER SUSPENDING THE EFFECTIVENESS OF THE REGISTRATION STATEMENT OR OF ANY PART
THEREOF SHALL HAVE BEEN ISSUED AND NO PROCEEDINGS FOR THAT

 

5

--------------------------------------------------------------------------------


 


PURPOSE SHALL HAVE BEEN INSTITUTED OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY
UNDERWRITER, SHALL BE CONTEMPLATED BY THE COMMISSION.


 


(B)           SUBSEQUENT TO THE EXECUTION OF THE TERMS AGREEMENT, THERE SHALL
NOT HAVE OCCURRED (I) ANY CHANGE, OR ANY DEVELOPMENT INVOLVING A PROSPECTIVE
CHANGE, IN OR AFFECTING PARTICULARLY THE PROPERTIES, ASSETS, OPERATIONS,
BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY OR ITS
SUBSIDIARIES WHICH, IN THE JUDGMENT OF THE REPRESENTATIVES, IS SO MATERIAL AND
ADVERSE AS TO MAKE IT IMPRACTICAL OR INADVISABLE TO PROCEED WITH THE OFFERING OR
THE DELIVERY OF THE SECURITIES OR THE REGISTERED SECURITIES AS CONTEMPLATED BY
THE REGISTRATION STATEMENT AND THE PROSPECTUS; (II) ANY DOWNGRADING IN (OR
WITHDRAWAL OF) THE RATING OF ANY DEBT SECURITIES OF THE COMPANY BY STANDARD &
POOR’S CORPORATION OR MOODY’S INVESTORS SERVICE, INC., OR ANY PUBLIC
ANNOUNCEMENT THAT EITHER SUCH ORGANIZATION HAS UNDER SURVEILLANCE OR REVIEW ITS
RATING OF ANY DEBT SECURITIES OF THE COMPANY (OTHER THAN AN ANNOUNCEMENT WITH
POSITIVE IMPLICATIONS OF A POSSIBLE UPGRADING, AND NO IMPLICATION OF A POSSIBLE
DOWNGRADING, OF SUCH RATING); (III) ANY SUSPENSION OR LIMITATION OF TRADING IN
SECURITIES GENERALLY ON THE NEW YORK STOCK EXCHANGE, OR ANY SETTING OF MINIMUM
PRICES OR TRADING ON SUCH EXCHANGE, OR ANY SUSPENSION OF TRADING OF ANY
SECURITIES OF THE COMPANY ON ANY EXCHANGE OR IN THE OVER-THE-COUNTER MARKET;
(IV) ANY BANKING MORATORIUM DECLARED BY FEDERAL OR NEW YORK AUTHORITIES OR A
MATERIAL DISRUPTION IN COMMERCIAL BANKING OR SECURITIES SETTLEMENT OR CLEARANCE
SERVICES; OR (V) A MATERIAL ADVERSE CHANGE IN THE FINANCIAL MARKETS IN THE
UNITED STATES OR IN THE INTERNATIONAL FINANCIAL MARKETS, OR ANY OUTBREAK OR
ESCALATION OF MAJOR HOSTILITIES IN WHICH THE UNITED STATES IS INVOLVED, ANY
DECLARATION OF WAR BY CONGRESS OR ANY OTHER SUBSTANTIAL NATIONAL OR
INTERNATIONAL CALAMITY OR EMERGENCY IF, IN THE JUDGMENT OF THE REPRESENTATIVES,
THE EFFECT OF ANY SUCH OUTBREAK, ESCALATION, DECLARATION, CALAMITY OR EMERGENCY
MAKES IT IMPRACTICAL OR INADVISABLE TO PROCEED WITH COMPLETION OF THE SALE OF
AND PAYMENT FOR THE SECURITIES.


 


(C)           THE UNDERWRITERS SHALL HAVE RECEIVED AN OPINION, DATED THE CLOSING
DATE, OF BRIGGS AND MORGAN, PROFESSIONAL ASSOCIATION, COUNSEL FOR THE COMPANY,
TO THE EFFECT THAT:


 


(I)            THE COMPANY HAS BEEN DULY INCORPORATED AND IS AN EXISTING
CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH
CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND
CONDUCT ITS BUSINESS AS DESCRIBED IN THE PROSPECTUS; THE COMPANY IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING IN ALL
JURISDICTIONS IN WHICH IT OWNS OR LEASES SUBSTANTIAL PROPERTIES OR IN WHICH THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO
SO QUALIFY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE
EFFECT ON THE PROPERTIES, ASSETS, OPERATIONS, BUSINESS OR CONDITION (FINANCIAL
OR OTHERWISE) OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE; EACH
“SIGNIFICANT SUBSIDIARY” (AS DEFINED IN REGULATION S-X OF THE COMMISSION) OF THE
COMPANY HAS BEEN DULY INCORPORATED AND IS AN EXISTING CORPORATION IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION, WITH CORPORATE
POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS DESCRIBED IN THE PROSPECTUS; EACH SUCH SIGNIFICANT SUBSIDIARY OF THE
COMPANY IS IN GOOD STANDING AND IS DULY QUALIFIED TO DO BUSINESS AS A FOREIGN
CORPORATION IN ALL JURISDICTIONS IN WHICH IT OWNS OR LEASES SUBSTANTIAL
PROPERTIES OR IN WHICH THE CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION,
EXCEPT WHERE THE FAILURE TO BE IN GOOD STANDING OR SO QUALIFY WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT ON THE
PROPERTIES, ASSETS, OPERATIONS, BUSINESS OR

 

6

--------------------------------------------------------------------------------


 


CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE; ALL OF THE ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH SUCH
SIGNIFICANT SUBSIDIARY HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND IS FULLY
PAID AND NON-ASSESSABLE, AND ALL OF SUCH CAPITAL STOCK IS OWNED BY THE COMPANY,
DIRECTLY OR THROUGH SUBSIDIARIES, FREE AND CLEAR OF ANY MORTGAGE, PLEDGE, LIEN,
ENCUMBRANCE, CLAIM OR EQUITY;


 


(II)           THE SECURITIES HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND THE
TERMS THEREOF HAVE BEEN ESTABLISHED IN ACCORDANCE WITH THE INDENTURE; AND WHEN
DULY EXECUTED AND AUTHENTICATED IN ACCORDANCE WITH THE PROVISIONS OF THE
INDENTURE AND DELIVERED TO THE UNDERWRITERS IN ACCORDANCE WITH THIS AGREEMENT
AND THE TERMS AGREEMENT AGAINST PAYMENT OF THE AGREED UPON CONSIDERATION
THEREFOR, THE SECURITIES WILL CONSTITUTE VALID AND LEGALLY BINDING OBLIGATIONS
OF THE COMPANY, ENTITLED TO THE BENEFITS OF THE INDENTURE AND ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH THEIR TERMS, SUBJECT TO (A) BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS, (B) TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW), (C) ANY
REQUIREMENT THAT A CLAIM WITH RESPECT TO ANY SECURITY DENOMINATED IN OTHER THAN
U.S. DOLLARS (OR A JUDGMENT DENOMINATED IN OTHER THAN U.S. DOLLARS IN RESPECT OF
SUCH CLAIM) BE CONVERTED INTO U.S. DOLLARS AT A RATE OF EXCHANGE PREVAILING ON A
DATE DETERMINED IN ACCORDANCE WITH APPLICABLE LAW AND (D) GOVERNMENTAL AUTHORITY
TO LIMIT, DELAY OR PROHIBIT THE MAKING OF PAYMENTS OUTSIDE OF THE UNITED STATES
OR IN A FOREIGN CURRENCY OR CURRENCY UNIT;


 


(III)          THE SECURITIES AND THE INDENTURE CONFORM IN ALL MATERIAL RESPECTS
TO THE DESCRIPTION THEREOF CONTAINED IN THE PROSPECTUS;


 


(IV)          THE INDENTURE HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
THE COMPANY, HAS BEEN DULY QUALIFIED UNDER THE TRUST INDENTURE ACT AND
CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO (A) BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF
GENERAL APPLICABILITY RELATING TO OR AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS, (B) TO GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW), (C) ANY
REQUIREMENT THAT A CLAIM WITH RESPECT TO ANY SECURITY DENOMINATED IN OTHER THAN
U.S. DOLLARS (OR A JUDGMENT DENOMINATED IN OTHER THAN U.S. DOLLARS IN RESPECT OF
SUCH CLAIM) BE CONVERTED INTO U.S. DOLLARS AT A RATE OF EXCHANGE PREVAILING ON A
DATE DETERMINED IN ACCORDANCE WITH APPLICABLE LAW AND (D) GOVERNMENTAL AUTHORITY
TO LIMIT, DELAY OR PROHIBIT THE MAKING OF PAYMENTS OUTSIDE OF THE UNITED STATES
OR IN A FOREIGN CURRENCY OR CURRENCY UNIT;


 


(V)           EACH DOCUMENT FILED PURSUANT TO THE EXCHANGE ACT AND INCORPORATED
BY REFERENCE IN THE PROSPECTUS (OTHER THAN THE FINANCIAL STATEMENTS AND THE
NOTES THERETO AND THE SUPPORTING SCHEDULES AND OTHER FINANCIAL OR STATISTICAL
DATA DERIVED THEREFROM CONTAINED OR INCORPORATED BY REFERENCE THEREIN, AS TO
WHICH NO OPINION NEED BE GIVEN) COMPLIED WHEN FILED, OR AS SUBSEQUENTLY AMENDED,
AS TO FORM IN ALL MATERIAL RESPECTS WITH THE EXCHANGE ACT AND THE RULES AND
REGULATIONS THEREUNDER;

 

7

--------------------------------------------------------------------------------


 


(VI)          NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR FILING WITH,
ANY GOVERNMENTAL AGENCY OR BODY OR ANY COURT IS REQUIRED BY THE COMPANY FOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE TERMS
AGREEMENT IN CONNECTION WITH THE ISSUANCE OR SALE OF THE SECURITIES BY THE
COMPANY, EXCEPT SUCH AS HAVE BEEN OBTAINED AND MADE UNDER THE ACT AND THE TRUST
INDENTURE ACT AND SUCH AS MAY BE REQUIRED UNDER STATE SECURITIES LAWS OR BLUE
SKY LAWS OF VARIOUS JURISDICTIONS;


 


(VII)         THE REGISTRATION STATEMENT HAS BECOME EFFECTIVE UNDER THE ACT, THE
PROSPECTUS WAS DULY FILED WITH THE COMMISSION PURSUANT TO THE SUBPARAGRAPH OF
RULE 424(B) SPECIFIED IN SUCH OPINION ON THE DATE SPECIFIED THEREIN, AND, TO THE
KNOWLEDGE OF SUCH COUNSEL, NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF THE
REGISTRATION STATEMENT OR OF ANY PART THEREOF HAS BEEN ISSUED AND NO PROCEEDINGS
FOR THAT PURPOSE HAVE BEEN INSTITUTED OR ARE PENDING OR THREATENED UNDER THE
ACT; THE REGISTRATION STATEMENT, AS OF ITS EFFECTIVE DATE, THE DATE OF THE TERMS
AGREEMENT AND THE APPLICABLE CLOSING DATE, AND THE PROSPECTUS, AS OF THE DATE OF
THE TERMS AGREEMENT AND THE APPLICABLE CLOSING DATE, AND ANY AMENDMENT OR
SUPPLEMENT THERETO, AS OF ITS DATE, COMPLIED AND COMPLY AS TO FORM IN ALL
MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE ACT, THE EXCHANGE ACT, THE TRUST
INDENTURE ACT AND THE RULES AND REGULATIONS; THE INFORMATION IN THE PROSPECTUS
UNDER THE CAPTIONS “DESCRIPTION OF THE NOTES” AND “DESCRIPTION OF THE DEBT
SECURITIES” IS ACCURATE IN ALL MATERIAL RESPECTS; IT BEING UNDERSTOOD THAT SUCH
COUNSEL NEED EXPRESS NO OPINION OR BELIEF AS TO THE FINANCIAL STATEMENTS AND THE
NOTES THERETO, AND THE SUPPORTING SCHEDULES AND OTHER FINANCIAL OR STATISTICAL
DATA DERIVED THEREFROM CONTAINED OR INCORPORATED BY REFERENCE IN THE
REGISTRATION STATEMENT OR THE PROSPECTUS;


 


(VIII)        THIS AGREEMENT AND THE TERMS AGREEMENT HAVE EACH BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY THE COMPANY;


 


(IX)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THE INDENTURE, THIS
AGREEMENT AND THE TERMS AGREEMENT, AND THE ISSUANCE AND SALE OF THE SECURITIES
AND COMPLIANCE WITH THE TERMS AND PROVISIONS THEREOF DID NOT AND WILL NOT RESULT
IN A BREACH OR VIOLATION OF ANY OF THE TERMS AND PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, ANY LAW, STATUTE, RULE, REGULATION, JUDGMENT OR ORDER OF ANY
GOVERNMENTAL AGENCY OR BODY OR ANY COURT HAVING JURISDICTION OVER THE COMPANY OR
ANY SUBSIDIARY OF THE COMPANY OR ANY OF THEIR PROPERTIES OR ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, DEED OF TRUST, LEASE OR OTHER
INSTRUMENT TO WHICH THE COMPANY OR ANY SUCH SUBSIDIARY IS A PARTY OR BY WHICH
THE COMPANY OR ANY SUCH SUBSIDIARY IS BOUND OR TO WHICH ANY OF THE PROPERTIES OF
THE COMPANY OR ANY SUCH SUBSIDIARY IS SUBJECT; AND SUCH ACTION WILL NOT RESULT
IN ANY VIOLATION OF THE PROVISIONS OF THE CHARTER OR BY-LAWS OF THE COMPANY OR
ANY SUCH SUBSIDIARY; THE COMPANY HAS THE POWER AND AUTHORITY TO AUTHORIZE, ISSUE
AND SELL THE SECURITIES AS CONTEMPLATED BY THIS AGREEMENT AND THE TERMS
AGREEMENT;


 


(X)            THE COMPANY IS NOT, AND UPON THE ISSUANCE AND SALE OF THE
SECURITIES AND THE APPLICATION OF THE NET PROCEEDS THEREFROM AS DESCRIBED IN THE
PROSPECTUS WILL NOT BE, AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

 

8

--------------------------------------------------------------------------------


 


(XI)           TO THE BEST OF SUCH COUNSEL’S KNOWLEDGE AND INFORMATION, THERE IS
NOT PENDING OR THREATENED ANY ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION
TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES THEREOF IS A PARTY OR TO WHICH
THE ASSETS, PROPERTIES OR OPERATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
THEREOF IS SUBJECT, BEFORE OR BY ANY COURT OR GOVERNMENTAL AGENCY OR BODY,
DOMESTIC OR FOREIGN, WHICH MIGHT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE CHANGE IN THE PROPERTIES, ASSETS, OPERATIONS, BUSINESS OR CONDITION
(FINANCIAL OR OTHERWISE) OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR
WHICH MIGHT REASONABLY BE EXPECTED TO MATERIALLY AND ADVERSELY AFFECT THE
ASSETS, PROPERTIES OR OPERATIONS THEREOF OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED UNDER THE TERMS AGREEMENT OR THE PERFORMANCE BY THE COMPANY OF ITS
OBLIGATIONS THEREUNDER OR UNDER THE INDENTURE OR THE SECURITIES;


 


(XII)          TO THE BEST OF SUCH COUNSEL’S KNOWLEDGE AND INFORMATION, (A)
THERE ARE NO CONTRACTS, INDENTURES, MORTGAGES, LOAN AGREEMENTS, NOTES, DEEDS OF
TRUST, LEASES OR OTHER INSTRUMENTS REQUIRED TO BE DESCRIBED OR REFERRED TO IN
THE REGISTRATION STATEMENT OR TO BE FILED AS EXHIBITS THERETO, OTHER THAN THOSE
DESCRIBED OR REFERRED TO THEREIN OR FILED OR INCORPORATED BY REFERENCE AS
EXHIBITS THERETO, AND (B) NO DEFAULT EXISTS IN THE DUE PERFORMANCE OR OBSERVANCE
OF ANY OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, DEED OF TRUST, LEASE OR OTHER
INSTRUMENT WHICH BREACH WOULD, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL
ADVERSE EFFECT ON THE PROPERTIES, ASSETS, OPERATIONS, BUSINESS OR CONDITION
(FINANCIAL OR OTHERWISE) OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE;
AND


 


(XIII)         NOTHING HAS COME TO SUCH COUNSEL’S ATTENTION THAT CAUSES SUCH
COUNSEL TO BELIEVE THAT THE REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO, AS OF ITS EFFECTIVE DATE, THE DATE OF THE TERMS AGREEMENT OR
THE APPLICABLE CLOSING DATE, CONTAINED OR CONTAINS, AS THE CASE MAY BE, ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED OR OMITS TO STATE, AS THE CASE
MAY BE, ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING OR THAT THE PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT THERETO, AS OF ITS DATE, THE DATE OF THE TERMS AGREEMENT OR THE
APPLICABLE CLOSING DATE, INCLUDED OR INCLUDES, AS THE CASE MAY BE, ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITTED OR OMITS TO STATE, AS THE CASE MAY BE,
ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND THE
DESCRIPTIONS IN THE REGISTRATION STATEMENT AND PROSPECTUS OF STATUTES, LEGAL AND
GOVERNMENTAL PROCEEDINGS AND CONTRACTS AND OTHER DOCUMENTS CONSTITUTE AN
ACCURATE SUMMARY OF SUCH STATUTES, PROCEEDINGS, CONTRACTS AND OTHER DOCUMENTS IN
ALL MATERIAL RESPECTS; IT BEING UNDERSTOOD THAT SUCH COUNSEL NEED EXPRESS NO
OPINION OR BELIEF AS TO THE FINANCIAL STATEMENTS AND THE NOTES THERETO, AND THE
SUPPORTING SCHEDULES AND OTHER FINANCIAL OR STATISTICAL DATA DERIVED THEREFROM
CONTAINED OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT OR THE
PROSPECTUS.


 


(D)           THE UNDERWRITERS SHALL HAVE RECEIVED FROM SIDLEY AUSTIN BROWN &
WOOD LLP, COUNSEL FOR THE UNDERWRITERS, SUCH OPINION OR OPINIONS, DATED THE
CLOSING DATE, WITH RESPECT TO THE SECURITIES, THE REGISTRATION STATEMENT, THE
PROSPECTUS AND OTHER RELATED MATTERS AS THEY MAY REQUIRE, AND THE COMPANY SHALL
HAVE FURNISHED TO SUCH COUNSEL SUCH DOCUMENTS AS THEY REQUEST FOR THE PURPOSE OF
ENABLING THEM TO PASS UPON SUCH MATTERS.

 

9

--------------------------------------------------------------------------------


 


(E)           THE UNDERWRITERS SHALL HAVE RECEIVED A CERTIFICATE, DATED THE
CLOSING DATE, OF THE CHAIRMAN AND CHIEF EXECUTIVE OFFICER OR ANY VICE PRESIDENT
AND THE PRINCIPAL FINANCIAL OR ACCOUNTING OFFICER OF THE COMPANY IN WHICH SUCH
OFFICERS, TO THE BEST OF THEIR KNOWLEDGE AFTER REASONABLE INVESTIGATION, SHALL
STATE THAT THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY IN THIS AGREEMENT
ARE TRUE AND CORRECT, THAT THE COMPANY HAS COMPLIED WITH ALL AGREEMENTS AND
SATISFIED ALL CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED HEREUNDER AT
OR PRIOR TO THE CLOSING DATE, THAT NO STOP ORDER SUSPENDING THE EFFECTIVENESS OF
THE REGISTRATION STATEMENT OR OF ANY PART THEREOF HAS BEEN ISSUED AND NO
PROCEEDINGS FOR THAT PURPOSE HAVE BEEN INSTITUTED OR ARE CONTEMPLATED BY THE
COMMISSION AND THAT, SUBSEQUENT TO THE DATE OF THE MOST RECENT FINANCIAL
STATEMENTS OF THE COMPANY IN OR INCORPORATED BY REFERENCE IN THE PROSPECTUS,
THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE PROPERTIES, ASSETS, OPERATIONS,
BUSINESS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE COMPANY AND ITS
SUBSIDIARIES TAKEN AS A WHOLE EXCEPT AS SET FORTH IN OR CONTEMPLATED BY THE
PROSPECTUS.


 


(F)            THE UNDERWRITERS SHALL HAVE RECEIVED A LETTER OR LETTERS, DATED
THE CLOSING DATE, OF KPMG LLP, CONFIRMING THAT THEY ARE INDEPENDENT PUBLIC
ACCOUNTANTS WITHIN THE MEANING OF THE ACT AND THE APPLICABLE PUBLISHED RULES AND
REGULATIONS THEREUNDER AND STATING IN EFFECT THAT:


 


(I)            IN THEIR OPINION, THE FINANCIAL STATEMENTS AND SCHEDULES AUDITED
BY THEM AND INCLUDED OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT
OR THE PROSPECTUS COMPLY IN FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
ACCOUNTING REQUIREMENTS OF THE ACT AND THE EXCHANGE ACT AND THE RELATED
PUBLISHED RULES AND REGULATIONS;


 


(II)           THEY HAVE PERFORMED THE PROCEDURES SPECIFIED BY THE AMERICAN
INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS FOR A REVIEW OF INTERIM FINANCIAL
INFORMATION AS DESCRIBED IN STATEMENT OF AUDITING STANDARDS NO. 100, INTERIM
FINANCIAL INFORMATION, ON ANY UNAUDITED FINANCIAL STATEMENTS INCLUDED OR
INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT OR THE PROSPECTUS;


 


(III)          ON THE BASIS OF THE REVIEW, IF ANY, REFERRED TO IN CLAUSE (II)
ABOVE, A READING OF THE LATEST AVAILABLE INTERIM FINANCIAL STATEMENTS OF THE
COMPANY, INQUIRIES OF OFFICIALS OF THE COMPANY WHO HAVE RESPONSIBILITY FOR
FINANCIAL AND ACCOUNTING MATTERS AND OTHER SPECIFIED PROCEDURES, NOTHING CAME TO
THEIR ATTENTION THAT CAUSED THEM TO BELIEVE THAT:


 

(A)          THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS, IF ANY, INCLUDED
OR INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT OR THE PROSPECTUS DO
NOT COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE ACCOUNTING
REQUIREMENTS OF THE ACT AND THE EXCHANGE ACT AND THE RELATED PUBLISHED RULES AND
REGULATIONS OR ANY MATERIAL MODIFICATION SHOULD BE MADE TO SUCH UNAUDITED
FINANCIAL STATEMENTS FOR THEM TO BE IN CONFORMITY WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES;

 

(B)           THE UNAUDITED SUMMARY FINANCIAL INFORMATION, IF ANY, INCLUDED OR
INCORPORATED BY REFERENCE IN THE REGISTRATION STATEMENT OR THE

 

10

--------------------------------------------------------------------------------


 

PROSPECTUS DOES NOT AGREE WITH THE AMOUNTS SET FORTH IN THE UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS FROM WHICH IT WAS DERIVED OR WAS NOT
DETERMINED ON A BASIS SUBSTANTIALLY CONSISTENT WITH THAT OF THE AUDITED
FINANCIAL STATEMENTS INCLUDED OR INCORPORATED BY REFERENCE IN THE REGISTRATION
STATEMENT OR THE PROSPECTUS;

 

(C)           AT THE DATE OF THE LATEST AVAILABLE BALANCE SHEET READ BY SUCH
ACCOUNTANTS, THERE WAS ANY CHANGE IN THE CAPITAL STOCK OR ANY INCREASE IN
LONG-TERM DEBT, INCLUDING CURRENT MATURITIES, OR DECREASE IN TOTAL SHAREHOLDERS’
EQUITY OF THE COMPANY AND CONSOLIDATED SUBSIDIARIES, IN EACH CASE AS COMPARED
WITH AMOUNTS SHOWN ON THE LATEST BALANCE SHEET INCLUDED OR INCORPORATED BY
REFERENCE IN THE REGISTRATION STATEMENT OR THE PROSPECTUS; AND AT A SUBSEQUENT
SPECIFIED DATE NOT MORE THAN THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE,
THERE WAS ANY CHANGE GREATER THAN THREE PERCENT IN THE CAPITAL STOCK OR ANY
INCREASE GREATER THAN FIVE PERCENT IN LONG-TERM DEBT, INCLUDING CURRENT
MATURITIES, OR DECREASE GREATER THAN 3% IN TOTAL SHAREHOLDERS’ EQUITY OF THE
COMPANY AND CONSOLIDATED SUBSIDIARIES AS COMPARED WITH AMOUNTS SHOWN ON THE
LATEST BALANCE SHEET INCLUDED OR INCORPORATED BY REFERENCE IN THE PROSPECTUS;
AND

 

(D)          FOR THE PERIOD FROM THE DATE OF THE LATEST INCOME STATEMENT
INCLUDED OR INCORPORATED BY REFERENCE IN THE PROSPECTUS TO THE CLOSING DATE OF
THE LATEST AVAILABLE INCOME STATEMENTS READ BY SUCH ACCOUNTANTS, THERE WERE ANY
DECREASES, AS COMPARED WITH THE CORRESPONDING PERIOD OF THE PRECEDING YEAR, IN
CONSOLIDATED NET SALES, OPERATING INCOME OR NET INCOME OF THE COMPANY AND
CONSOLIDATED SUBSIDIARIES; AND FOR THE PERIOD FROM THE CLOSING DATE OF THE
LATEST AVAILABLE INCOME STATEMENT INCLUDED OR INCORPORATED BY REFERENCE IN THE
REGISTRATION STATEMENT OR THE PROSPECTUS TO A SUBSEQUENT SPECIFIED DATE NOT MORE
THAN THREE BUSINESS DAYS PRIOR TO THE CLOSING DATE, THERE WERE ANY DECREASES, AS
COMPARED WITH THE CORRESPONDING PERIOD IN THE PRECEDING YEAR, IN CONSOLIDATED
NET SALES, OPERATING INCOME OR NET INCOME OF THE COMPANY AND CONSOLIDATED
SUBSIDIARIES;

 

except in all cases set forth in clauses (C) and (D) above for changes,
increases or decreases which the Registration Statement and the Prospectus
disclose have occurred or may occur;

 


(IV)          IN ADDITION TO THE PROCEDURES SPECIFIED IN CLAUSE (II) ABOVE, THEY
HAVE CARRIED OUT CERTAIN OTHER LIMITED PROCEDURES OF A NATURE CUSTOMARILY THE
SUBJECT OF INDEPENDENT AUDITORS’ COMFORT LETTERS WITH RESPECT TO (A) SPECIFIED
DOLLAR AMOUNTS (OR PERCENTAGES DERIVED FROM SUCH DOLLAR AMOUNTS) AND (B) OTHER
FINANCIAL INFORMATION OF A NATURE CUSTOMARILY THE SUBJECT OF INDEPENDENT
AUDITORS’ COMFORT LETTERS, WHICH IS CONTAINED OR INCORPORATED BY REFERENCE IN
THE REGISTRATION STATEMENT OR THE PROSPECTUS, INCLUDING, WITHOUT LIMITATION, THE
RATIOS OF EARNINGS TO FIXED CHARGES, AND HAVE FOUND SUCH DOLLAR AMOUNTS,
PERCENTAGES AND OTHER FINANCIAL INFORMATION TO BE IN AGREEMENT WITH THE RELEVANT
ACCOUNTING AND FINANCIAL RECORDS SPECIFIED IN SUCH LETTER, EXCEPT AS OTHERWISE
SPECIFIED IN SUCH LETTER.

 

11

--------------------------------------------------------------------------------


 

The Company will furnish the Representatives with such additional copies of such
opinions, certificates, letters and documents as they reasonably request.

 


6.             INDEMNIFICATION AND CONTRIBUTION.


 


(A)           THE COMPANY WILL INDEMNIFY AND HOLD HARMLESS EACH UNDERWRITER
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH
SUCH UNDERWRITER MAY BECOME SUBJECT, UNDER THE ACT OR OTHERWISE, INSOFAR AS SUCH
LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT
OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY
MATERIAL FACT CONTAINED IN THE REGISTRATION STATEMENT, THE PROSPECTUS, OR ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ANY RELATED PRELIMINARY PROSPECTUS OR
PRELIMINARY PROSPECTUS SUPPLEMENT, OR ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, AND
WILL REIMBURSE EACH UNDERWRITER FOR ANY LEGAL OR OTHER EXPENSE REASONABLY
INCURRED BY SUCH UNDERWRITER IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED;
PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE TO THE
EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED
UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT IN OR OMISSION OR ALLEGED
OMISSION FROM ANY OF SUCH DOCUMENTS IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY BY ANY UNDERWRITER THROUGH THE
REPRESENTATIVES, IF ANY, SPECIFICALLY FOR USE THEREIN.


 


(B)           EACH UNDERWRITER WILL INDEMNIFY AND HOLD HARMLESS THE COMPANY
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THE COMPANY MAY
BECOME SUBJECT, UNDER THE ACT OR OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISE OUT OF OR ARE BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT
CONTAINED IN THE REGISTRATION STATEMENT, THE PROSPECTUS, OR ANY AMENDMENT OR
SUPPLEMENT THERETO, OR ANY RELATED PRELIMINARY PROSPECTUS OR PRELIMINARY
PROSPECTUS SUPPLEMENT, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR THE
ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN
OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, IN EACH CASE TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH UNDERWRITER
THROUGH THE REPRESENTATIVES, IF ANY, SPECIFICALLY FOR USE THEREIN, AND WILL
REIMBURSE THE COMPANY FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THE
COMPANY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED.


 


(C)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS SECTION
6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY WILL, IF A
CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY UNDER
SUBSECTION (A) OR (B) ABOVE, NOTIFY THE INDEMNIFYING PARTY OF THE COMMENCEMENT
THEREOF, BUT THE OMISSION SO TO NOTIFY THE INDEMNIFYING PARTY WILL NOT RELIEVE
IT FROM ANY LIABILITY WHICH IT MAY HAVE TO ANY INDEMNIFIED PARTY OTHERWISE THAN
UNDER SUBSECTION (A) OR (B) ABOVE.  IN THE CASE OF PARTIES INDEMNIFIED PURSUANT
TO SUBSECTION (A) ABOVE, COUNSEL TO THE INDEMNIFIED PARTIES SHALL BE SELECTED BY
THE REPRESENTATIVES AND, IN THE CASE OF PARTIES INDEMNIFIED PURSUANT TO
SUBSECTION (B) ABOVE, COUNSEL TO THE INDEMNIFIED PARTIES SHALL BE SELECTED BY
THE COMPANY.  AN INDEMNIFYING PARTY WILL BE ENTITLED TO PARTICIPATE IN THE
DEFENSE OF ANY SUCH ACTION; PROVIDED, HOWEVER, THAT COUNSEL TO THE INDEMNIFYING
PARTY SHALL NOT,

 

12

--------------------------------------------------------------------------------


 


EXCEPT WITH THE CONSENT OF THE INDEMNIFIED PARTY, ALSO BE COUNSEL TO THE
INDEMNIFYING PARTY).  IN NO EVENT SHALL THE INDEMNIFYING PARTY BE LIABLE TO SUCH
INDEMNIFIED PARTY UNDER THIS SECTION 6 FOR THE FEES AND EXPENSES OF MORE THAN
ONE COUNSEL (IN ADDITION TO LOCAL COUNSEL) SEPARATE FROM ITS OWN COUNSEL FOR ALL
INDEMNIFIED PARTIES IN CONNECTION WITH ANY ONE ACTION OR SEPARATE BUT SIMILAR OR
RELATED ACTIONS IN THE SAME JURISDICTION ARISING OUT OF THE SAME GENERAL
ALLEGATIONS OR CIRCUMSTANCES.


 


(D)           IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 6 IS
UNAVAILABLE OR INSUFFICIENT TO HOLD HARMLESS AN INDEMNIFIED PARTY UNDER
SUBSECTION (A) OR (B) ABOVE, THEN EACH INDEMNIFYING PARTY SHALL CONTRIBUTE TO
THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF THE LOSSES,
CLAIMS, DAMAGES OR LIABILITIES REFERRED TO IN SUBSECTION (A) OR (B) ABOVE (I) IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE BENEFITS RECEIVED BY
THE COMPANY ON THE ONE HAND AND THE UNDERWRITERS ON THE OTHER FROM THE OFFERING
OF THE SECURITIES OR (II) IF THE ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT
PERMITTED BY APPLICABLE LAW, IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT
ONLY THE RELATIVE BENEFITS REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE
FAULT OF THE COMPANY ON THE ONE HAND AND THE UNDERWRITERS ON THE OTHER IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSSES,
CLAIMS, DAMAGES OR LIABILITIES AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND
AND THE UNDERWRITERS ON THE OTHER SHALL BE DEEMED TO BE IN THE SAME PROPORTION
AS THE TOTAL NET PROCEEDS FROM THE OFFERING (BEFORE DEDUCTING EXPENSES) RECEIVED
BY THE COMPANY BEAR TO THE TOTAL UNDERWRITING DISCOUNTS AND COMMISSIONS RECEIVED
BY THE UNDERWRITERS.  THE RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL
FACT OR THE OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES TO
INFORMATION SUPPLIED BY THE COMPANY OR THE UNDERWRITERS AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH UNTRUE STATEMENT OR OMISSION.  THE COMPANY AND THE UNDERWRITERS
AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION PURSUANT TO THIS
SUBSECTION (D) WERE DETERMINED BY PRO RATA ALLOCATION (EVEN IF THE UNDERWRITERS
WERE TREATED AS ONE ENTITY) OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT
TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO IN THIS SUBSECTION
(D).  THE AMOUNT PAID BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSSES, CLAIMS,
DAMAGES OR LIABILITIES REFERRED TO IN THE FIRST SENTENCE OF THIS SUBSECTION (D)
SHALL BE DEEMED TO INCLUDE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY
SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY ACTION
OR CLAIM WHICH IS THE SUBJECT OF THIS SUBSECTION (D).  NOTWITHSTANDING THE
PROVISIONS OF THIS SUBSECTION (D), NO UNDERWRITER SHALL BE REQUIRED TO
CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE TOTAL PRICE AT WHICH
THE SECURITIES UNDERWRITTEN BY IT AND DISTRIBUTED TO THE PUBLIC WERE OFFERED TO
THE PUBLIC EXCEEDS THE AMOUNT OF ANY DAMAGES WHICH SUCH UNDERWRITER HAS
OTHERWISE BEEN REQUIRED TO PAY BY REASON OF SUCH UNTRUE OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE ACT) SHALL BE
ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.  THE UNDERWRITERS’ OBLIGATIONS IN THIS SUBSECTION (D) TO
CONTRIBUTE ARE SEVERAL IN PROPORTION TO THEIR RESPECTIVE UNDERWRITING
OBLIGATIONS AND NOT JOINT.


 


(E)           THE OBLIGATIONS OF THE COMPANY UNDER THIS SECTION 6 SHALL BE IN
ADDITION TO ANY LIABILITY WHICH THE COMPANY MAY OTHERWISE HAVE AND SHALL EXTEND,
UPON THE SAME TERMS AND CONDITIONS, TO EACH PERSON, IF ANY, WHO CONTROLS ANY
UNDERWRITER WITHIN THE MEANING OF THE ACT; AND THE OBLIGATIONS OF THE
UNDERWRITERS UNDER THIS SECTION SHALL BE IN ADDITION TO ANY

 

13

--------------------------------------------------------------------------------


 


LIABILITY WHICH THE RESPECTIVE UNDERWRITERS MAY OTHERWISE HAVE AND SHALL EXTEND,
UPON THE SAME TERMS AND CONDITIONS, TO EACH DIRECTOR OF THE COMPANY, TO EACH
OFFICER OF THE COMPANY WHO HAS SIGNED THE REGISTRATION STATEMENT AND TO EACH
PERSON, IF ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE ACT.


 


7.             DEFAULT OF UNDERWRITERS.  IF ANY UNDERWRITER DEFAULTS OR
UNDERWRITERS DEFAULT IN THEIR OBLIGATIONS TO PURCHASE SECURITIES UNDER THE TERMS
AGREEMENT AND THE AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES THAT SUCH
DEFAULTING UNDERWRITER OR UNDERWRITERS AGREED BUT FAILED TO PURCHASE DOES NOT
EXCEED 10% OF THE TOTAL PRINCIPAL AMOUNT OF THE SECURITIES, THE REPRESENTATIVES
MAY MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY FOR THE PURCHASE OF SUCH
SECURITIES BY OTHER PERSONS, INCLUDING ANY OF THE UNDERWRITERS, BUT IF NO SUCH
ARRANGEMENTS ARE MADE BY THE CLOSING DATE, THE NON-DEFAULTING UNDERWRITERS SHALL
BE OBLIGATED SEVERALLY, IN PROPORTION TO THEIR RESPECTIVE COMMITMENTS UNDER THE
TERMS AGREEMENT, TO PURCHASE THE SECURITIES THAT SUCH DEFAULTING UNDERWRITERS
AGREED BUT FAILED TO PURCHASE.  IF ANY UNDERWRITER DEFAULTS OR UNDERWRITERS
DEFAULT AND THE AGGREGATE PRINCIPAL AMOUNT OF THE SECURITIES WITH RESPECT TO
WHICH SUCH DEFAULT OR DEFAULTS OCCUR EXCEEDS 10% OF THE TOTAL PRINCIPAL AMOUNT
OF THE SECURITIES AND ARRANGEMENTS SATISFACTORY TO THE REPRESENTATIVES AND THE
COMPANY FOR THE PURCHASE OF SUCH SECURITIES BY OTHER PERSONS ARE NOT MADE WITHIN
36 HOURS AFTER SUCH DEFAULT, SUCH TERMS AGREEMENT WILL TERMINATE WITHOUT
LIABILITY ON THE PART OF ANY NONDEFAULTING UNDERWRITER OR THE COMPANY, EXCEPT AS
PROVIDED IN SECTION 8.  AS USED IN THIS AGREEMENT, THE TERM “UNDERWRITER”
INCLUDES ANY PERSON SUBSTITUTED FOR AN UNDERWRITER UNDER THIS SECTION.  NOTHING
HEREIN WILL RELIEVE A DEFAULTING UNDERWRITER FROM LIABILITY FOR ITS DEFAULT. 
THE RESPECTIVE COMMITMENTS OF THE SEVERAL UNDERWRITERS FOR THE PURPOSES OF THIS
SECTION SHALL BE DETERMINED WITHOUT REGARD TO REDUCTION IN THE RESPECTIVE
UNDERWRITERS’ OBLIGATIONS TO PURCHASE THE PRINCIPAL AMOUNTS OF THE SECURITIES
SET FORTH OPPOSITE THEIR NAMES IN THE TERMS AGREEMENT AS A RESULT OF DELAYED
DELIVERY CONTRACTS ENTERED INTO BY THE COMPANY.


 

The foregoing obligations and agreements set forth in this Section will not
apply if the Terms Agreement specifies that such obligations and agreements will
not apply.

 


8.             SURVIVAL OF CERTAIN REPRESENTATIONS AND OBLIGATIONS.  THE
RESPECTIVE INDEMNITIES, AGREEMENTS, REPRESENTATIONS, WARRANTIES AND OTHER
STATEMENTS OF THE COMPANY OR ITS OFFICERS AND OF THE SEVERAL UNDERWRITERS SET
FORTH IN OR MADE PURSUANT TO THIS AGREEMENT OR IN THE TERMS AGREEMENT WILL
REMAIN IN FULL FORCE AND EFFECT, REGARDLESS OF ANY INVESTIGATION, OR STATEMENT
AS TO THE RESULTS THEREOF, MADE BY OR ON BEHALF OF ANY UNDERWRITER, THE COMPANY
OR ANY OF THEIR RESPECTIVE REPRESENTATIVES, OFFICERS OR DIRECTORS OR ANY
CONTROLLING PERSON AND WILL SURVIVE DELIVERY OF AND PAYMENT FOR THE SECURITIES. 
IF THE TERMS AGREEMENT IS TERMINATED PURSUANT TO SECTION 7 OR IF FOR ANY REASON
THE PURCHASE OF THE SECURITIES BY THE UNDERWRITERS UNDER THE TERMS AGREEMENT IS
NOT CONSUMMATED, THE COMPANY SHALL REMAIN RESPONSIBLE FOR THE EXPENSES TO BE
PAID OR REIMBURSED BY IT PURSUANT TO SECTION 4 AND THE RESPECTIVE OBLIGATIONS OF
THE COMPANY AND THE UNDERWRITERS PURSUANT TO SECTION 6 SHALL REMAIN IN EFFECT. 
IF THE PURCHASE OF THE SECURITIES BY THE UNDERWRITERS IS NOT CONSUMMATED FOR ANY
REASON OTHER THAN SOLELY BECAUSE OF THE TERMINATION OF THIS AGREEMENT PURSUANT
TO SECTION 7 OR THE OCCURRENCE OF ANY EVENT SPECIFIED IN CLAUSE (III) (OTHER
THAN WITH RESPECT TO THE COMPANY’S SECURITIES), (IV) OR (V) OF SECTION 5(B), THE
COMPANY WILL REIMBURSE THE UNDERWRITERS FOR ALL OUT-OF-POCKET EXPENSES
(INCLUDING FEES AND DISBURSEMENTS OF COUNSEL) REASONABLY INCURRED BY THEM IN
CONNECTION WITH THE OFFERING OF THE SECURITIES.

 

14

--------------------------------------------------------------------------------


 


9.             NOTICES.  ALL COMMUNICATIONS HEREUNDER WILL BE IN WRITING AND, IF
SENT TO THE UNDERWRITERS, WILL BE MAILED, DELIVERED OR TELEGRAPHED AND CONFIRMED
TO THEM AT THEIR ADDRESSES FURNISHED TO THE COMPANY IN WRITING FOR THE PURPOSE
OF COMMUNICATIONS HEREUNDER OR, IF SENT TO THE COMPANY, WILL BE MAILED,
DELIVERED OR TELEGRAPHED AND CONFIRMED TO IT AT PEPSIAMERICAS, INC., 4000 DAIN
RAUSCHER PLAZA, 60 SOUTH SIXTH STREET, MINNEAPOLIS, MINNESOTA 55402, ATTENTION:
SECRETARY.


 


10.           SUCCESSORS.  THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE COMPANY AND SUCH UNDERWRITERS AS ARE IDENTIFIED IN TERMS
AGREEMENTS AND THEIR RESPECTIVE SUCCESSORS AND THE OFFICERS AND DIRECTORS AND
CONTROLLING PERSONS REFERRED TO IN SECTION 6, AND NO OTHER PERSON WILL HAVE ANY
RIGHT OR OBLIGATION HEREUNDER.


 


11.           APPLICABLE LAW.  THIS AGREEMENT AND THE TERMS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

15

--------------------------------------------------------------------------------


 

* * * *

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance hereof in the space provided for that purpose below.

 

 

Very truly yours,

 

 

 

PEPSIAMERICAS, INC.

 

 

 

By:

G. Michael Durkin, Jr.

 

 

 

Name: G. Michael Durkin, Jr.

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

CONFIRMED AND ACCEPTED, as of
the date first above written:

 

BANC OF AMERICA SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES INC.

WACHOVIA CAPITAL MARKETS, LLC

BNP PARIBAS SECURITIES CORP.

WELLS FARGO SECURITIES, LLC

LOOP CAPITAL MARKETS, LLC

 

By:

BANC OF AMERICA SECURITIES LLC

 

 

By:

/s/ Peter J. Carbone

 

 

Name: Peter J. Carbone

 

Title: Vice President

 

16

--------------------------------------------------------------------------------


 

ANNEX I

 

PEPSIAMERICAS, INC.
(“COMPANY”)

 

DEBT SECURITIES

 

TERMS AGREEMENT

 

                , 200   

 

PepsiAmericas, Inc.

4000 Dain Rauscher Plaza

60 South Sixth Street

Minneapolis, Minnesota 55402

Attention:

 

Dear Sirs:

 

On behalf of the several Underwriters named in Schedule A hereto
(“Underwriters”) and for their respective accounts, we offer to purchase, on and
subject to the terms and conditions of the Underwriting Agreement dated, 200  
between PepsiAmericas, Inc. and the Underwriters (“Underwriting Agreement”), the
following securities (“Securities”) on the following terms:

 

Title:  [       %] [FLOATING RATE]—Notes,—Debentures—Due [YEAR]

 

Principal Amount:  $               .

 

Interest:  [ % PER ANNUM, FROM, 200   , PAYABLE [FREQUENCY] ON [DATES],
COMMENCING 200  , TO HOLDERS OF RECORD ON THE PRECEDING                 OR
                , AS THE CASE MAY BE.] [ZERO COUPON.]

 

Maturity:                             ,         .

 

Optional Redemption: [NONE][SPECIFY TERMS]

 

Sinking Fund: [YES][NO]

 

Delayed Delivery Contracts:  [NONE] [SPECIFY TERMS]

 

Purchase Price:         % of principal amount[, plus accrued interest[, IF ANY,]
from                  , 200   ].

 

[Initial Public Offering Price:             % of principal amount, plus accrued
interest [, IF ANY,] from           , 200   ].

 

Form:                                           

 

I-1

--------------------------------------------------------------------------------


 

Closing:  A.M. on                                       , 200   , at
              in Federal (same day) funds.

 

Representative[s]:  [NAME[S] AND ADDRESS[ES]]

 

The respective principal amounts of the Securities to be purchased by each of
the Underwriters are set forth opposite their names in Schedule A hereto.

 

It is understood that we may, with your consent, amend this offer to add
additional Underwriters and reduce the aggregate principal amount to be
purchased by the Underwriters listed in Schedule A hereto by the aggregate
principal amount to be purchased by such additional Underwriters.

 

The provisions of the Underwriting Agreement are incorporated herein by
reference.

 

The Securities will be made available for checking and packaging at the office
of                      at least 24 hours prior to the Closing Date.

 

Please signify your acceptance of the foregoing by return wire not later than
3:00 P.M. today.

 

 

Very truly yours,

 

 

 

[NAME AND SIGNATURE BLOCK FOR
UNDERWRITER(S)]

 

I-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Underwriter

 

Principal
Amount

 

 

 

 

 

[UNDERWRITER(S)]

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

 

 

 

I-3

--------------------------------------------------------------------------------


 

ANNEX II

 

                   , 200   

 

DELAYED DELIVERY CONTRACT

 

PepsiAmericas, Inc.

c/o

 

 

Gentlemen:

 

The undersigned hereby agrees to purchase from PepsiAmericas, Inc., a Delaware
corporation (“Company”), and the Company agrees to sell to the undersigned, as
of the date hereof, for delivery on                 , 200    (“Delivery Date”).

 

$                

 

principal amount of the Company’s                    securities (“Securities”),
offered by the Company’s Prospectus dated                  , 200  , and a
Prospectus Supplement dated                , 200   relating thereto, receipt of
copies of which is hereby acknowledged, at       % of the principal amount
thereof plus accrued interest, if any, and on the further terms and conditions
set forth in this Delayed Delivery Contract (“Contract”).

 

Payment for the Securities that the undersigned has agreed to purchase for
delivery on the Delivery Date shall be made to the Company or its order by
certified or official bank check in Federal (same day) funds at the office of
                        at 10:00 A.M. on the Delivery Date upon delivery to the
undersigned of the Securities to be purchased by the undersigned for delivery on
such Delivery Date in definitive fully registered form and in such denominations
and registered in such names as the undersigned may designate by written or
telegraphic communication addressed to the Company not less than five full
business days prior to the Delivery Date.

 

It is expressly agreed that the provisions for delayed delivery and payment are
for the sole convenience of the undersigned; that the purchase hereunder of
Securities is to be regarded in all respects as a purchase as of the date of
this Contract; that the obligation of the Company to make delivery of and accept
payment for, and the obligation of the undersigned to take delivery of and make
payment for, Securities on the Delivery Date shall be subject only to the
conditions that (1) investment in the Securities shall not at the Delivery Date
be prohibited under the laws of any jurisdiction in the United States to which
the undersigned is subject and (2) the Company shall have sold to the
Underwriters the total principal amount of the Securities less the principal
amount thereof covered by this and other similar Contracts.  The undersigned
represents that its investment in the Securities is not, as of the date hereof,
prohibited under the laws of any jurisdiction to which the undersigned is
subject and which governs such investment.

 

II-1

--------------------------------------------------------------------------------


 

Promptly after completion of the sale to the Underwriters the Company will mail
or deliver to the undersigned at its address set forth below notice to such
effect, accompanied by a copy of the opinion of counsel for the Company
delivered to the Underwriters in connection therewith.

 

This Contract will inure to the benefit of and be binding upon the parties
hereto and their respective successors, but will not be assignable by either
party hereto without the written consent of the other.

 

It is understood that the acceptance of any such Contract is in the Company’s
sole discretion and, without limiting the foregoing, need not be on a
first-come, first-served basis.  If this Contract is acceptable to the Company,
it is requested that the Company sign the form of acceptance below and mail or
deliver one of the counterparts hereof to the undersigned at its address set
forth below.  This will become a binding contract between the Company and the
undersigned when such counterpart is so mailed or delivered.

 

 

Yours very truly,

 

 

 

 

 

[NAME OF PURCHASER]

 

 

 

By:

 

 

 

 

 

 

 

[TITLE OF SIGNATORY]

 

 

 

 

 

 

 

 

 

 

 

[ADDRESS OF PURCHASER]

 

 

 

 

Accepted, as of the above date.

 

 

 

PEPSIAMERICAS, INC.

 

 

 

 

 

By:

 

 

 

 

II-2

--------------------------------------------------------------------------------